Case: 7:19-cv-00090-GFVT Doc #: 20 Filed: 04/29/20 Page: 1 of 1 - Page ID#: 155




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                   PIKEVILLE

 KRISTY SWIGER,                      )
                                     )
        Plaintiff,                   )     Civil No. 7:19-cv-00090-GFVT
                                     )
 v.                                  )
                                     )             JUDGMENT
 ANDREW M. SAUL, Acting Commissioner )
 of Social Security,                 )
                                     )
        Defendant.                   )
                            *** *** *** ***

      In accordance with the Order entered contemporaneously herewith, and pursuant to Rule

58 of the Federal Rules of Civil Procedure, it is ORDERED AND ADJUDGED as follows:

      1.     Judgment is ENTERED in favor of the Defendant;

      2.     This is a FINAL and APPEALABLE ORDER, there is no just cause for delay;

and

      3.     All issues having been resolved, this case is STRICKEN from the active docket.



      This the 29th day of April, 2020.
